     Case 3:19-cv-01993-MMA-JLB Document 17 Filed 05/21/20 PageID.242 Page 1 of 4


 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    WILLIAM DIZON,                                     Case No.: 19-cv-01993-MMA (JLB)
12                                      Plaintiff,
                                                         ORDER CONVERTING
13    v.                                                 MANDATORY SETTLEMENT
                                                         CONFERENCE TO VIDEO
14    THE HERTZ CORPORATION,
                                                         CONFERENCE AND ISSUING
15                                    Defendant.         UPDATED PROCEDURES
16
                                                         [ECF No. 13]
17
18
19         On November 21, 2019, the Court scheduled the Mandatory Settlement Conference
20   (“MSC”) in this matter for June 2, 2020, at 1:45 PM. (ECF No. 13.) The Order required
21   the personal attendance of all parties, party representatives, including claims adjusters for
22   insured defendants, and the primary attorney(s) responsible for the litigation. (Id. ¶ 11.)
23   Due to travel restrictions and health concerns caused by COVID-19, the Court hereby
24   CONVERTS the in-person MSC to a video conference. To facilitate this modification,
25   IT IS HEREBY ORDERED:
26         1.     The Court will use its official Zoom video conferencing account to hold the
27   MSC. IF YOU ARE UNFAMILIAR WITH ZOOM: Zoom is available on computers
28   through a download on the Zoom website (https://zoom.us/meetings) or on mobile devices

                                                     1
                                                                              19-cv-01993-MMA (JLB)
     Case 3:19-cv-01993-MMA-JLB Document 17 Filed 05/21/20 PageID.243 Page 2 of 4


 1   through the installation of a free app.1 Joining a Zoom conference does not require creating
 2   a Zoom account, but it does require downloading the .exe file (if using a computer) or the
 3   app (if using a mobile device). Participants are encouraged to create an account, install
 4   Zoom and familiarize themselves with Zoom in advance of the MSC.2 There is a cost-free
 5   option for creating a Zoom account.
 6         2.     Prior to the start of the MSC, the Court will e-mail each MSC participant an
 7   invitation to join a Zoom video conference. Again, if possible, participants are encouraged
 8   to use laptops or desktop computers for the video conference, as mobile devices often offer
 9   inferior performance. Because Zoom may quickly deplete the battery of a participant’s
10   device, each participant should ensure that her or his device is plugged in or that a charging
11   cable is readily available during the video conference. Participants shall join the video
12   conference by following the ZoomGov Meeting hyperlink in the invitation. Participants
13   who do not have Zoom already installed on their device when they click on the
14   ZoomGov Meeting hyperlink will be prompted to download and install Zoom before
15   proceeding. Zoom may then prompt participants to enter the password included in the
16   invitation. All participants will be placed in a waiting room until the MSC begins.
17         3.     Each participant should plan to join the Zoom video conference at least five
18   minutes before the start of the MSC to ensure that the MSC begins promptly at 1:45 PM.
19   The Zoom e-mail invitation may indicate an earlier start time, but the MSC will begin
20   at the Court-scheduled time.
21   ///
22   ///
23   ///
24
25
26   1
            If possible, participants are encouraged to use laptops or desktop computers for the
27   video conference, as mobile devices often offer inferior performance.
     2
            For help getting started with Zoom, visit: https://support.zoom.us/hc/en-
28   us/categories/200101697-Getting-Started
                                                   2
                                                                               19-cv-01993-MMA (JLB)
     Case 3:19-cv-01993-MMA-JLB Document 17 Filed 05/21/20 PageID.244 Page 3 of 4


 1         4.     Zoom’s functionalities will allow the Court to conduct the MSC as it
 2   ordinarily would conduct an in-person MSC. That is, the Court will begin the MSC with
 3   all participants joined together in a main session. After an initial discussion in the main
 4   session, the Court will divide participants into separate, confidential sessions, which Zoom
 5   calls Breakout Rooms.3 In a Breakout Room, the Court will be able to communicate with
 6   participants from a single party in confidence. Breakout Rooms will also allow parties and
 7   counsel to communicate confidentially without the Court.
 8         5.     No later than May 29, 2020, counsel for each party shall send an e-mail to the
 9   Court at efile_Burkhardt@casd.uscourts.gov containing the following:
10                a.    The name and title of each participant, including all parties and party
11         representatives with full settlement authority, claims adjusters for insured
12         defendants, and the primary attorney(s) responsible for the litigation;
13                b.    An e-mail address for each participant to receive the Zoom video
14         conference invitation; and
15                c.    A telephone number where each participant may be reached so that
16         if technical difficulties arise, the Court will be in a position to proceed telephonically
17         instead of by video conference. (If counsel prefers to have all participants of their
18         party on a single conference call, counsel may provide a conference number and
19         appropriate call-in information, including an access code, where all counsel and
20         parties or party representatives for that side may be reached as an alternative to
21         providing individual telephone numbers for each participant.)
22         6.     All participants shall display the same level of professionalism during the
23   MSC and be prepared to devote their full attention to the MSC as if they were attending in
24   person.
25   ///
26
27
     3
         For more information on what to expect when participating in a Zoom Breakout
28   Room, visit: https://support.zoom.us/hc/en-us/articles/115005769646
                                                    3
                                                                                19-cv-01993-MMA (JLB)
     Case 3:19-cv-01993-MMA-JLB Document 17 Filed 05/21/20 PageID.245 Page 4 of 4


 1         7.     All other dates, deadlines, procedures, and requirements set forth in the
 2   Court’s order setting the MSC (ECF No. 13) remain in place, except as explicitly modified
 3   by this Order.
 4   Dated: May 21, 2020
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 4
                                                                           19-cv-01993-MMA (JLB)
